CaS€ 1-18-43880-688 DOC 44 Filed 02/11/19 Entel’ed 02/11/19 10249:28

Fill in this information to identify your case:
Debtor 1 Eduardo E Landecho
First Name Middle Name Last Name

Debtor 2
(Spouse if, tiling) First Name Nliddle Name Last Name

 

United States Bankruptcy Court for the: EASTERN D|STRlCT OF NEW YORK

 

Case number 18-43880
(if known) l Check if this is an
amended filing

 

 

 

Offlcial Form lOBE/F
Schedule EIF: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part‘l for creditors with PR|OR|T\' claims and Part 2 for creditors with NONPRlORlTY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Otficial Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. lf more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. lt you have no information to report in a Part, clo not file that Part. On the top of any additional pages, write your
name and case number (if known).

i_ist Aii ofvour PRioRiTY unsecured claims
1. Do any creditors have priority unsecured claims against you?
ij No. Go to Part 2.
- Yes.

2. List all of your priority unsecured claims. lt a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim |isted.
identify what type of claim it is. lt a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts As much as
possible, list the claims in alphabetical order according to the creditors name. li you have more than two priority unsecured claims fill out the Continuation Page of
Part 1a lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
!2.1 |NTERNAL REVENUE SERVlCE Last4digifs of account number 9409 $26,500.00 $26,500.00 $0.00
Priority Creditor‘s Name
lNSOLVENCY - 6TH FLOOR When was the debt incurred? 4/15/2015
100 MYRTLE AVENUE
2 METROTECH CENTER
BROOKLYN, NY 11201
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one [] Contmgem
- Debtor1 Only l:l unliquidated
L-.l Debtor 2 only m Disputed
[:I Debtor 1 and Debtor 2 Oniy Type of PR|ORlTY unsecured claim:
l:\ At least one of the debtors and another m Domesnc $UPPO" Obngations
m Check ii this claim is for a community debt - Taxes and certain other debts you owe the government
ls the claim subject to offset? L__l C|aims for death or personal injury While you were intoxicated
- No l:] Other. Specify
m Yes
Ofi”lcial Form 106 EIF Schedu|e ElF: Creditors Who Have Unsecured Claims Page 1 of 6

Software Copyright (c) 1996-2018 Best Case, l.l_C » www.bestcase.com 48876 Best Case Banl<ruptcy

Case 1-18-43880-€33

DOC 44 Filed 02/11/19 Entel’ed 02/11/19 10249:28

 

 

 

 

 

 

 

 

 

 

 

 

D€befi Eduardo E Landecho CSS€ number (ifkn<>wn) 18-43880
2.2 ; MARlA LANDECHO Lan 4 digits <>f account number 9409 $0.00 $0.00 $0.00
Priority Creditor’s Name
31 LINDEN PLACE When was the debt incurred? 1/1/2018
MALVERNE, NY 11565
Number Street City State le Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one. [:] Comingem
- Debtor 1 only m Un|iquidated
m Debtor 2 only m Disputed
l:| Debtor 1 and Demor 2 Onjy Type of PRlORlTY unsecured claim:
n At least one of the debtors and another - Domestic support obligations
m Check if this claim is for a community debt m Taxes and certain other debts you owe the government
ls the claim subject to offset? ij Claims for death or personal injury while you were intoxicated
- NO l:l Other. Speciiy
El Yes Child Supportlllllaintenance - Paid by wage
assignment
*2-3 NYS DEPT OF TAXATlON Last 4 digits of account number 3180 $13,000.00 $13,000.00 $0.00
Priority Creditor’s Name
250 VETERANS MEM HWY When was the debt incurred? 4/15/2015
HAUPPAUGE, NY 11788
Number Street City State le Code As of the date you t"lle, the claim is: Check all that apply
Who incurred the debt? Check one. [:] Comingem
- Dsbtori only ill unliquidated
m Debtor 2 only m Dispuled
[_'_l penny 1 and Debtor 2 enjy Type of PRlORlTY unsecured claim:
m At least one of the debtors and another m D°mesnc Suppon Ob'igations
m Check if this claim is for a community debt - Taxes and certain other debts you owe the government
ls the claim subject to offset? m Claims for death or personal injury while you were intoxicated
l No l] olner. specify
l:l Yes Persona| lncome Taxes
lZ-‘i RlCHARD S FE|NSlLVER ESQ Last 4 digits of account number 0001 $3,000.00 $3,000.00 $0.00

 

Priority Creditor’s Name
ONE GLD COUNTRY ROAD
SUITE 125

CARLE PLACE, NV11514
Number Street City State le Code

Who incurred the debt? Check one.

- Debtor1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check it this claim is for a community debt
ls the claim subject to offset?

l No

m Yes

 

When was the debt incurred? 1/1[2018

As of the date you tile, the claim is: Check all that apply
m Corltingent
l:l unliquidated

l:l Disputed
Type of PRlORlTY unsecured claim:

m Domeslic support obligations

L__l Taxes and certain other debts you owe the government
E Claims for death or personal injury while you were intoxicated

l Otner_ gpeciry Wages, salaries, and commissions

 

 

l_ist All er vdur NoNPRloRlTv unsecured claims

3.

Official Form 106 E/F
Sottware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Do any creditors have nonpriority unsecured claims against you?

m No. You have nothing to report in this part. Submil this form to the court with your other schedules

l Yes.

List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each ciaim. lt a creditor has more than one nonprlority
unsecured claim, list the creditor separately for each claim. For each claim listed, identity what type of claim it is. Do not list claims already included in Part 14 lt more
than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of

Par'( 2.

Schedule Ele Creditors Who Have Unsecured C|aims

Page 2 of 6
Best Case Bankruptcy

Case 1-18-43880-€33

DOC 44 Filed 02/11/19 Entel’ed 02/11/19 10249:28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debf<>i 1 Eduardo E Landecho Ca$e number (lii<nown) 18-43880
Total claim
44 ANDRE SAAD MD Last¢l digits or account number 0001 Unknown

Nonpriority Creditor’s Name
372 pOST AVENUE when was me debt inourred? 1/1/2011
WESTBURY, NY 11590
Number Street City State le Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one,
- Debtor1 only m Contingent
l:l Debtor 2 only Cl unliquidated
l:l canton and Debtor 2 only EJ Disputed
m At least one of the debtors and another Type of NONFR*ORWY unsecured claim
m Check if this claim is for a community m Studem wang
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No ij Debts to pension or proht-sharing plans, and other similar debts
f.__l Yes l Othe,, Specgfy Services

[4~2 l COLUMB|A PRES HOSPlTAL Last 4 digits of account number 0001 $300.00
Nonpriority Creditor’s Name
BGX 27765 When was the debt incurred? 1/1/2017
New York, NY 10087
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtori only m Contingent
m Debtor 2 only m Unliquidated
l:l Debtorl and Debior 2 only E] Disputed
m At least one of the debtors and another Type of NONPR'OR‘TY unsecured c'aim;
ij Check if this claim is for a community m Student loans
debt l:i Obligatioris arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
. No m Debts to pension or proht-sharing plans, and other similar debts
U yes l Other_ Specify Services

143 l MANHATTAN lNTERNAL MED Last4digits of account number 8935 $177.00
Nonpriority Creditor’s Name
145 EAST 32ND STREET when was the debt incurred? 1/1/2017
S 303
New York, NY 10016
Number Street City State le Code As of the date you tile, the claim is: Checl< all that apply
Who incurred the debt? Check one
- Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
l:l Debtori and Debtor 2 only m Disputed
ij At least one of the debtors and another Type °f NONFR‘OR'TV unsecured claim
m Check if this claim is for a community m Studem loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No L__] Debts to pension or prot'it~sharing plans, and other similar debts
n YES . ther. Speciw Service$

thcial Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Fage 3 of 6

Sottware Copyright (c) 1996»2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 1-18-43880-€33

Debtor1 Eduardo E Landecho

 

 

DOC 44 Filed 02/11/19 Entel’ed 02/11/19 10249:28

Case number (irimown) 18-43880

 

 

 

 

 

 

 

 

 

 

 

 

 

4»4 ' MARCEL SCHElNMAN MD Last4digits ot account number 0001 $1,017.00
Nonpriority Creditor’s Name
135 ROCKWAY TURNPlKE When was the debt inourred? 111/2017
Lawrence, NY 11559
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only m Contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only ij Disputed
l:i At least one of the debtors and another Type of NONPRK)R‘TY unsecured claim:
m Check if this claim is for a community m Student loans
debt ij Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
l NO ij Debts to pension or proht~sharing plans, and other similar debts
i:.i Yes l ()ihery Spec;fy SeerCeS

4.5 l MARGARET ZADN|CK MD Last 4 digits of account number 0001 $790.00
Nonpriority Creditor’s Name
412 JERlCHO TPKE When was the debt incurred? 1/1I2017
New Hyde Park, NY 11040
Number Street City State le Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only m Contingent
m Debtor 2 only i:] Unliquidated
m Debtor1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type of NONPR'OR'TY unsecured claim
El check if this claim is for a community m S‘ude'“ ‘°a“$
debt [:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as prion'ty claims
- No ij Debts to pension or prot'it»sharing plans, and other similar debts
L__i Yes - Oihery Specify Sel'ViCeS

146 l MT SlNAl DOCTORS Last 4 digits of account number 2540 $100,00
Nonpriority Creditor’s Name
BOX 28965 When was the debt incurred? 1/1/2016
NY, NY 10087
Number Street City State le Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
m Debtor 2 only L_.l Unliquidated
l:l Debtor1 and Debior 2 only El Disputed
m At least one of the debtors and another Type of NONPR‘OR'TY unsecured Claim:
l:l check ifihis claim is fora community m S“‘de'“ '°a“$
debt i:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or profit-sharing plans, and other similar debts
m Yes - Oiher_ Specify SeNlCGS
Ofi'lclal Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 4 of 6

Sottware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

Case 1-18-43880-€33

Debtor1 Eduardo E Landecho

 

 

DOC 44 Filed 02/11/19 Entel’ed 02/11/19 10249:28

Case number (irlmown) 18~43880

 

 

 

 

 

 

 

 

 

 

4.7 NORTH SHCRE L|J Last 4 digits of account number 6144 $133.00

Nonpriority Creditor’s Name
BOX 4317 When was the debt incurred? 111/2016
MANHASSET, NY 11030
Number Street City State le Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only i:i Contingent
l:i Debtor 2 only i:] Unliquidated
m Debtor 1 and Debtor 2 only i:i Disputed
L__i At least one of the debtors and another Type of NONPR'OR'TY unsecured Claim:
n Check if this claim is for a community g Student mens
debt [.__i Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No ij Debts to pension or pront»sharing plans, and other similar debts
t'_`i Yes l when Specyy Services

143 NORTHWELL HEALTH Last 4 digits of account number 0001 $60.00
Nonpriority Creditor’s Name
BOX 28372 When was the debt incurred? 1/1/2017
New York, NY 10087
Number Street City State le Code As of the date you tile, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor1 only ij Contingent
E] oeclcr 2 only l_'.i unliquidated
ij Debtor1 and Debtor 2 only ij Disputed
m At least one of the debtors and another Type °f NONPR’GR'TV unsecured claim:
i:i Check if this claim is for a community m Stuuem loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No i:i Debts to pension or profit-sharing plans, and other similar debts
m Ye$ - the|'_ Specjfy Service$

149 l PROFESSlONAL RECOVERY Lan 4di9its Of account number 0001 $152.00
Nonpriority Creditor’s Name
BOX 215 When was the debt incurred? 111/2017

LEVlTTOWN, NY 11756
Number Street City State le Code

Who incurred the debt? Check one

- Debtor 1 only

i:i Debtor 2 only

i:] Debtor 1 and Debtor 2 only

m At least one of the debtors and another

L_.i Check if this claim is for a community
debt
ls the claim subject to offset?

- No
l:i Yes

 

As of the date you tile, the claim is: Check all that apply

i:i Contingent
El unliquidated

ij Disputed
Type of NONPRIOR|TY unsecured claim:

i:i Student loans

m Obligatlons arising out of a separation agreement or divorce that you did not
report as priority claims

i:i Debts to pension or prot”lt»sharing plans, and other similar debts

l other specify SE"'ViC€S

 

 

l.isl others to ec Noufied About a Debr rim Ycu Already l_isteu

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. lt you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

ARSTRAT
BOX 860103

Ofncial Form 106 E/F
Soitware Copyright (c) 1996~2018 Best Case, LLC - www.bestcase.corn

Schedule E/F: Creditors Who Have Unsecured C|aims

On which entry in Part 1 or Part 2 did you list the original creditor?
Line il of (Check one):

ij Part 1: Creditors with Priority Unsecured Claims
- Part 2: Creditors with Nonpriority Unsecured Claims

Page 5 of 6
Best Case Bankrup!cy

CaS€ 1-18-43880-688 DOC 44 Filed 02/11/19 Entel’ed 02/11/19 10249:28

Debt<>tl Eduardo E Landecho

M|NNEAPCL|S, MN 55486

Last 4 digits of account number

Case number (ir known) 18~43880

 

 

Name and Address

lNTERNAL REVENUE SERV|CE
11601 ROOSEVELT BLVD

BOX 7346

PH|LADELPH|A, PA 19114

Line g__‘_l_ of (Check one):

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

l Part 1; Creditors with Priority Unsecured Claims
i:] Part 2: Creditors with Nonpriority Unsecured Claims

 

Name and Address

PCB
BOX 9060
HlCKSVlLLE, NY 11802

Line fl_.l cr (Chec/< ane):

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor’?

ij Part 1: Creditors with Priority Unsecured C|aims
- Part 2: Creditors with Nonpriority Unsecured Claims

 

Name and Address

rich Line Q_Z_ of (Check one):

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor'?

i:i Part 1: Creditors with Priority Unsecured Claims
- Part 2: Creditors with Nonpriority Unsecured C|aims

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured claim.

6a Domestic support obligations
Total
claims
from Part 1 Gb. Taxes and certain other debts you owe the government
60. Claims for death or personal injury while you were intoxicated
Bd. Other. Add all other priority unsecured claims. Write that amount here.
Ge. Total Priority. Add lines 63 through 6d.
6f. Student loans
Total
claims
from Part 2 6g Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
6h\ Debts to pension or prot"lt-sharing plans, and other similar debts
6i. Other. Add all other nonpriority unsecured claims. Write that amount
here,
6]. Total Nonpriority. Add lines 6f through 6i.

Offlcial Form 106 E/F
Software Ccpyright (c) 1996~2018 Best Case` LLC » www.bestcase.com

Schedule ElF: Creditors Who Have Unsecured C|aims

 

 

 

 

 

Total Claim
6a 3 0.00
Gb- $ 39,500.00
60 3 0.00
6<1 $ 3,000.00
€@. 3 42,500.00
Total Claim
Sf» 5 0.00
6g. S 0.00
Sh~ $ 0.00
6" 5 2,729.00
611 3 2,729.00

 

 

 

Page 6 of 6
Best Case Bankruptcy

